                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Richard W. Esterkin (SBN 70769)
                     2   300 South Grand Ave.
                         Los Angeles, CA 90071-3132
                     3   Tel: +1.213.612.2500
                         Fax: +1.213.612.2501
                     4   richard.esterkin@morganlewis.com

                     5   Attorneys for the State of Oregon by and through the
                         Oregon Investment Council on behalf of each of the
                     6   Oregon Public Employees Retirement Fund, Common
                         School Fund, Oregon Short Term Fund and Industrial
                     7   Accident Fund.

                     8

                     9                            UNITED STATES BANKRUPTCY COURT

                    10                            NORTHERN DISTRICT OF CALIFORNIA

                    11                                             SAN FRANCISCO

                    12

                    13   In re                                              Case No. 19-30088 (DM)

                    14   PG&E CORPORATION                                   Chapter 11

                    15   -and-                                              (Lead Case) (Jointly Administered)

                    16   PACIFIC GAS AND ELECTRIC                           JOINDER TO SECURITIES LEAD
                         COMPANY,                                           PLAINTIFF’S OBJECTION TO
                    17                                                      REORGANIZED DEBTORS’ MOTION
                                           Debtors.                         TO APPROVE SECURITIES ADR AND
                    18                                                      RELATED PROCEDURES FOR
                                                                            RESOLVING SUBORDINATED
                    19                                                      SECURITIES CLAIMS
                                                                            [DOCKET NO. 9189]
                    20
                         ☐   Affects PG&E Corporation                       Hearing Date: October 28, 2020
                    21                                                      Time: 10:00 a.m. (PST)

                    22   ☐   Affects Pacific Gas and Electric Company       Before: Video Conference

                    23   ☒   Affects both Debtors

                    24   * All papers shall be filed in the Lead
                         Case, No. 19-30088 (DM)
                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    NEW YORK   Case: 19-30088         Doc# 9252       Filed: 10/08/20   Entered: 10/08/20 10:02:14     Page 1 of
                                                                  4
                     1           The State of Oregon by and through the Oregon Investment Council on behalf of each of

                     2   the Oregon Public Employees Retirement Fund, Common School Fund, Oregon Short Term Fund

                     3   and Industrial Accident Fund (“Oregon”), hereby joins the Securities Lead Plaintiff’s objection

                     4   [Docket No. 9189] (the “Objection”) to Reorganized Debtors’ Motion to Approve Securities ADR

                     5   and Related Procedures for Resoling Subordinated Securities Claims [Docket No. 8964] (the

                     6   “Motion”).

                     7           1.       As set forth more fully in the Objection, the Securities ADR Procedures1 proposed

                     8   in the Motion are unduly burdensome on Securities Claimants like Oregon. Oregon, and other

                     9   holders of the Debtors’ debt and equity securities, were already required to expend significant
                    10   resources and time complying with the Debtors’ extensive Rescission and Damages Proof of Claim

                    11   Form which required, in addition to typical claim information, detailed information (including

                    12   supporting records) on claims trading activity from April 29, 2015, to November 15, 2018,

                    13   including each and every sale and purchase of securities between those two dates and final holdings

                    14   as of November 15, 2018. These claims are deemed allowed unless and until the Debtors prevail

                    15   in an objection to them.

                    16           2.       Rather than comply with the Bankruptcy Code and Bankruptcy Rules, the

                    17   Reorganized Debtors now seek to impose significant, additional hurdles on Securities Claimants,

                    18   including the Securities ADR Procedures that turn the Bankruptcy Code burdens of proof on their

                    19   head. Specifically, without asserting a single substantive or procedural objection to the filed
                    20   Rescission and Damages Proofs of Claim, the Debtors ask for additional information, including

                    21   information that was previously requested in the Rescission and Damages Proof of Claim Forms,

                    22   on a new, compressed 28-day timetable. Although the Debtors have yet to detail the full extent of

                    23   the additional information they are seeking, at minimum, they request all trading activity between

                    24   April 29, 2015, and July 1, 2020 — despite July 1, 2020, extending far outside the period relevant

                    25   to the Rescission and Damages Proofs of Claim (i.e., April 29, 2015 – November 15, 2018). The

                    26   Debtors also ask for unfettered authority to determine which claims to address and when (with

                    27
                         1
                          Capitalized terms not defined herein shall have the meaning ascribed to them in the Objection and the Motion, as
                    28   applicable.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      2
 ATTORNEYS AT LAW
    NEW YORK   Case: 19-30088           Doc# 9252         Filed: 10/08/20        Entered: 10/08/20 10:02:14             Page 2 of
                                                                      4
                     1   seemingly no outside cutoff date) and for the ability to force otherwise valid claims into an

                     2   onerous, opaque and one-sided ADR process that they exclusively control. The Debtors’ efforts

                     3   to disqualify on technicalities as many otherwise valid claims as possible and make the process

                     4   lengthy, onerous and expensive so claimants have no choice but to settle for a fraction of the

                     5   consideration they are entitled to under the Debtors’ chapter 11 plan should be denied.

                     6          3.      Given the manifest unfairness and impropriety of the process outlined by the

                     7   Debtors, proposed without any meaningful attempt to solicit input from Securities Claimants,

                     8   Oregon joins the Objection and requests that the Debtors’ Motion be denied. Oregon believes the

                     9   Debtors should be required to respond to Rescission and Damages Proofs of Claim strictly in
                    10   accordance with section 502 of the Bankruptcy Code. Nevertheless, to the extent there are ADR

                    11   procedures, such procedures should be fair to both the Debtors and claimants and should be subject

                    12   to the burdens of proof set forth in the Bankruptcy Code. Oregon further reserves all rights with

                    13   respect to any further changes to the Securities ADR Procedures proposed by the Debtors and the

                    14   right to join in any other objections to the Motion that may be filed.

                    15   Dated: October 8, 2020                         MORGAN, LEWIS & BOCKIUS LLP
                    16

                    17                                                  By: /s/ Richard W. Esterkin
                                                                            Richard W. Esterkin (SBN 70769)
                    18
                                                                             Attorneys for the State of Oregon by and
                    19                                                       through the Oregon Investment Council on
                                                                             behalf of each of the Oregon Public Employees
                    20                                                       Retirement Fund, Common School Fund,
                                                                             Oregon Short Term Fund and Industrial
                    21                                                       Accident Fund
                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                               3
 ATTORNEYS AT LAW
    NEW YORK   Case: 19-30088         Doc# 9252       Filed: 10/08/20     Entered: 10/08/20 10:02:14      Page 3 of
                                                                  4
                     1                                    CERTIFICATE OF SERVICE

                     2          I, Renee Robles, declare as follows:

                     3          I am a citizen of the United States and over the age of eighteen (18) years and not a party

                     4   to the within action. My business address is at Morgan Lewis & Bockius, LLP, located at

                     5   300 South Grand Avenue, Twenty-second Floor, in Los Angeles, California 90071-3132.

                     6          On October 8, 2020, I served document(s) described as:

                     7                 JOINDER TO SECURITIES LEAD PLAINTIFF’S OBJECTIONS TO

                     8       REORGANIZED DEBTORS’ MOTION TO APPROVE SECURITIES ADR

                     9         AND RELATED PROCEDURES FOR RESOLVING SUBORDINATED
                    10                        SECURITIES CLAIMS [DOCKET NO. 9189]

                    11          on the interested parties in this action as follows:

                    12          [ ]      BY MAIL: Service was accomplished by placing the document(s) listed above in

                    13   a sealed envelope with postage thereon fully prepaid, in the United States mail at San Francisco,

                    14   addressed as set forth above.

                    15          [X]      BY E-MAIL/NEF: Service was accomplished through the Notice of

                    16   Electronic Filing (“NEF”) for all parties and counsel who are registered ECF Users and those

                    17   identified below:

                    18          I declare under penalty of perjury under the laws of the United States of America that the

                    19   above is true and correct. This declaration was executed on October 8, 2020, in Los Angeles,
                    20   California.

                    21

                    22
                                                                                         Renee Robles
                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                               4
 ATTORNEYS AT LAW
    NEW YORK   Case: 19-30088           Doc# 9252     Filed: 10/08/20     Entered: 10/08/20 10:02:14      Page 4 of
                                                                  4
